DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are only partially persuasive.  
Regarding claim 1, the Applicant’s comments are persuasive.  The error arose due to the change in assignee filed February 13, 2021.  The Examiner observed that the present application contained a different assignee (ElectDis) than Wikstrand (NOK9 ip AB).  A review of the prosecution history of this application shows that the present application, at the time of filing, contained a common assignee with Wikstrand.  The art rejection of claim 1 is withdrawn and it is indicated as allowable.
Regarding claim 11, the Applicant’s comments are not persuasive.  The claim is directed to “the interface being arranged to provide measurement data”.  The interface is just a piece of an electrical conductor.  The interface is “arranged to provide measurement data” because it is a conductor that allows for the passage of electrical communication signals.  Defining the data or where it goes does not further limit how the interface is arranged.  The Applicant’s remarks do not explain how the amended limitations further narrow the structure of the interface such that it overcomes the art rejection citing Toncich.  Toncich has an interface (not addressed or rebutted by the Applicant) that is an electrical conductor.  This makes it “arranged” as claimed.

Adding limitations directed to sensors within the testing device.  While this may overcome the §102 rejection, the Applicant should note that adding generic sensors to a prior art device would be obvious under §103.  
More narrowly defining the interface to indicate how it is structured (not just what it is “arranged” to do
More narrowly defining the structure of the testing device.  The figures show that the testing device has fewer internal components than Toncich’s receiver.  The Applicant may consider amending the claim to exclude components that are commonly found in receivers (like Toncich’s converter 308) to more explicitly define the structure of the testing device. 
The Examiner is available (contact information can be found at the end of this Action) to discuss potential amendments. 
Regarding claim 13, the Applicant’s comments are not persuasive.  While Claim 13 may recite that the tuning circuit option (from claim 1) is selected, this option is already included in the language of claim 1.  Claim 1 includes both “when the tuning circuit is selected” and “when the second wireless power receiver is selected” and the side effects of each selection.  Claim 13 does not recite any narrowing structure or method steps (as a method claim, it should recite at least one functional method step).  Claim 13 has been interpreted as being descriptive of how the claim 12 method operates.  This interpretation has not been rebutted.  The passive phrase “the operating frequency range … is tuned by the tuning circuit” does not indicate any active method steps (the passive voice indicates that it is descriptive). The Applicant may consider amending the claim to add a method step of actually controlling/adjusting the tuning circuit to create a recited effect.  
Regarding the drawing objection, the changes to figure 1 are accepted, but those for figure 4 are not.  The objection was made because the capacitor in a box was not sufficient to indicate the claimed subject matter.  Figure 4 was amended to show that the tuning circuit (37) is really two capacitors in a box.  This figure does not demonstrate how two different tuning circuits can be coupled to the same wireless power receiving coil.  The objection is maintained.
Drawings
Changes made to figure 1 are accepted. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two passive networks, for tuning resonance frequencies of different features (power, communication) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Currently, figure 4 only shows the tuning circuit (37) as including two circuits that are each a capacitor floating in a box.  The figure does not show how the capacitors are coupled to any other circuit.  There is no indication in the figures of how the two tuning circuits can affect different resonance frequency changes (power vs. communication) in the same receiver antenna/coil.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 does not recite any narrowing structure or functionality.  The claim is descriptive of what the tuning in claim 12 enables.  Claim 13 recites the passive voice limitation of “the operating frequency [] is tuned by the tuning circuit”.  There are no active method steps to indicate that the operating frequency is actually changed to adjust the tuning.  
There are no limitations in claim 13 that are not already presented in claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toncich (US 2009/0286476).
Toncich discloses a testing device (fig 11, 13A-C; par 68-74, 78-87) for use in testing of wireless power transfer, the testing device comprising: 
a first wireless power receiver circuit (304) arranged to receive inductive power from an external wireless power transmitter device (shown in figs 1-2); 
wherein the testing device further comprises a circuit selected from the group consisting of: 
- a tuning circuit (fig 11, item 312; fig 13A-B) for tuning the operating frequency range of the first wireless power receiver circuit to enable detection of wireless power transmitted from the external wireless power transmitter device in the first wireless power receiver circuit according to both a wireless power standard adopting a first operating frequency range and a wireless communication standard adopting a second operating frequency range being different from the first operating frequency range (opening and closing the switches of fig 13A changes the tuning frequency of the receiver; see par 78-86), or 
- a second wireless power receiver circuit (an alternative that is not required to be found in Toncich because it already anticipates the first option) arranged to receive inductive power in a second operating frequency range according to a wireless communication standard adopting a second operating frequency range, wherein the first wireless power receiver circuit is arranged to receive inductive power in a first operating 
an interface (fig 11, 306) operatively coupled either to the first wireless power receiver circuit when the selected circuit is said tuning circuit or to the first and second wireless power receiver circuits (this option is not required to be disclosed by the prior art) when the selected circuit is said second wireless power receiver circuit, the interface being arranged to provide measurement data (not claimed) associated with the second frequency range to a host device (not claimed), the measurement data enabling (see below) the host device to determine whether a communication receiver circuit (not claimed) provided in an external device and arranged to communicate according to the wireless communication standard adopting the second frequency range, when arranged in operative proximity to the external wireless power transmitter device, would be negatively affected by the inductive power transmitted from the external wireless power transmitter device, based on a comparison between the measurement data associated with the second frequency range and reference data (not claimed).
The use of “testing device” in the preamble does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to There are no sensors, there is no data, and there control circuitry that would carry out any testing.  Thus, the “testing device” is directed to the purpose or intended use of the claimed device.
Claim 11 recites two optional structural limitations, including the tuning circuit (shown in the Applicant’s figure 2) and a second receiving power (shown in the Applicant’s figure 4).  These are disclosed in the specification as alternatives that are not used together.  Toncich discloses a first wireless power receiving circuit coupled to a tuning circuit.  The Toncich tuning circuit uses switches (see fig 13A-C) to change the frequency of the receiver between a first frequency and a second frequency.  
While the Applicant discloses wireless power standards in the specification (i.e. Qi), no names are used in the claim.  The claim defines the two wireless standards by their adopted frequencies.  Labeling the frequencies as “power standard” or “communication standard” does not further narrow the structure of the testing device.  Because Toncich discloses two adopted frequencies, it also anticipates numbering them as different standards.  
The claim then recites that the interface “being arranged to provide measurement data to a host device”.  Neither the measurement data nor the host device are claimed.  Claim 11 explicit omits the host device (as recited in claim 1).  And, as previously noted, the claim does not recite the existence of any sensors (shown in the Applicant’s figures 2 and 4) that would create the measurement data in the first place.  Furthermore, the claim indicates that the interface is only “arranged” to provide data.  This arrangement 
The amended limitations of the claim seek to define the interface by actions taken by unclaimed features (measurement data, host device, communication receiver, external device, external wireless power transmitter device, a comparison between measurement data and reference data).  None of these features further narrow the interface.  For example, the presence/absence of a host device has no effect on the structure of the interface.  No structural changes are made to the interface when the host device includes circuitry to compare measurement data and reference data.  
Toncich discloses electrical connections in 306 (thereby making it an “interface” that is “arranged” to carry data).  Alternatively, the Toncich interface may be interpreted as where the output of 306 passes through the border of 302.  Passing through a border can also be viewed as an “interface”.
Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a testing system, comprising, inter alia, a host device comprising processing means to receive measurement data associated with the second frequency range from the interface and determine whether a communication receiver would be negatively affected by the inductive power transmitter from the external wireless power transmitter device, based on a comparison between the measurement data and reference data.
Claims 2-10 are allowable as they depend from claim 1.
Regarding claim 12, the method claim incorporates all of the structure of claim 1 and is allowable for the same reason. 
Claim 13 is not currently indicated as allowable, due to the §112(d) rejection. This claim would be allowable once the rejection is overcome. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836